Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 06, 2015

The Court of Appeals hereby passes the following order:

A16I0024. CORRIE D. NORMAN v. THE STATE.

      Corrie D. Norman, who is charged with multiple offenses including playing
music too loud from a car, OCGA § 40-6-14 (a), seeks interlocutory review of the
trial court’s order denying his amended motion to suppress. Before the trial court,
Norman argued that Elbert County’s enforcement and application of OCGA § 40-6-
14 (a) was racially motivated and violated his constitutional equal protection rights.1
The trial court rejected Norman’s argument but certified its ruling for immediate
review. Norman then filed this application for interlocutory appeal.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657 (1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II. Because
Norman’s motion called into question the constitutionality of OCGA § 40-6-14 (a),
and the trial court specifically rejected his constitutionality argument, it appears that
jurisdiction may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby


      1
        Norman asserts that he also argued, in his first motion to suppress, that the
statute was overbroad and violated his rights to freedom of speech. He has not,
however, included a copy of that motion or the trial court’s ruling with his application
materials.
TRANSFERRED to the Supreme Court for disposition.

                                 Court of Appeals of the State of Georgia
                                                                      10/06/2015
                                        Clerk’s Office, Atlanta,____________________
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.